Citation Nr: 1424187	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for major depressive disorder with anxiety.  


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Esq.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1974 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to the benefit currently sought on appeal.

A VA Form 21-22a was received in September 2011 designating a private attorney as the Veteran's representative.  Subsequent to the Veteran's case being certified to the Board in May 2012, VA received a December 2012 letter from the private attorney stating that he had withdrawn as representative of the Veteran.  With the December 2012 letter was also a letter dated March 2012 stating that the private attorney had withdrawn as representative of the Veteran, however, this letter was not received until December 2012.  In a January 2014 letter, the Board informed the private attorney that pursuant to 38 C.F.R. § 20.608 (2013), a representative wishing to withdraw representation subsequent to certification of the appeal must submit a motion of withdrawal with the Board showing good cause for the withdrawal.  The Board held the Veteran's appeal in abeyance for 30 days to afford the attorney time to respond.  To date, no such motion has been received by the Board.  Thus, the private attorney remains the Veteran's representative for this appeal.      

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The Veteran's major depressive disorder with anxiety is not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's major depressive disorder with anxiety was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to his claim in a January 2011 letter, prior to the May 2011 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim.  

Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO obtained the Veteran's service treatment records (STRs), however, the Veteran's August 1978 separation examination indicated that some of the Veteran's "old medical records" were lost.  Where service records have been lost or destroyed through no fault of the Veteran, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  With respect to other records, the Veteran's personnel records, VA treatment records and adequately identified private medical records have been associated with the Veteran's file.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In relation to the claim on appeal, the Veteran was provided with a VA examination in May 2011.  The Board finds the May 2011 VA examination report to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  (2007). 

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.



II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Analysis 

The Veteran seeks service connection for major depressive disorder with anxiety.  The Veteran has contended that his depression began during service.  See March 2012 Form 9.  In his June 2011 Notice of Disagreement, the Veteran indicated that while he was on active duty, he "had some family problems that affected [him] greatly" and that he has "had this problem ever since this first episode" and that he "know[s] that all of [his] problems stem from [his] first problem".  

The Veteran's STRs contain a June 1978 psychiatry note.  This note included a diagnosis of immature personality disorder and recommended that the Veteran be given an administrative separation.  The Veteran's August 1978 separation examination included a notation that "old medical records lost - no [significant] problems medically in the Navy".  Also, no defects were noted on the August 1978 separation examination and on the accompanying August 1978 Report of Medical History, the Veteran did not report depression or excessive worry or nervous trouble of any sort.   

Various private medical records show mental health treatment.  Private medical records from the B.M. Center include a September 1999 note that stated that the Veteran presented with anxiety and depression and that he has "had this for some time" and that he was currently on Zoloft.  The September 1999 note provided an assessment of "[d]epression, anxiety attack".  A November 1999 note from the same provider stated that the Veteran was "complaining of continued anxiety problems" and that he had been on Zoloft for approximately six months.  A June 2000 note from the same provider noted that the Veteran presented "for maintenance treatment of major depressive disorder" and noted that the duration of treatment for the most recent episode was one year.  An assessment was provided of "[m]ajor depressive disorder in remission".  

Private medical records from Dr. C. include a May 2001 note that the Veteran was taking Wellbutrin and a November 2001 note that stated that the Veteran was "under a lot of stress, anxiety, and depression".  

A June 2010 private medical record from B.M. Center stated that the Veteran presented with severe anxiety and that "[h]e is under alot of stress with losing his job and dealing with financial concerns".   The note indicated that the Veteran would follow up with "adult mental health"; private medical records are of record from a provider identified as Mental Health.  These records include a June 2010 Treatment Plan, which included a diagnosis of "Major Depressive Disorder, Recurrent, Severe Without Psychotic Features".  Also part of these records is a June 2010 Mental Health Assessment, which stated under psychiatric history "[d]epression started 1992, stress from job."  Under the clinical formulation section, the assessment indicated that the Veteran "appears to be suffering from a chronic depression that has been precipitated by stress at work for many years, economic and vocational and family problems and health problems.  He has been taking medications for depression for several years..."      

VA treatment records include an August 2010 note that stated the Veteran's chief complaint was depression.  The history section noted "first episode of depression at age 23 after serving a tour with the [N]avy in" Antarctica.  This note further stated that the Veteran "improved after return ", but was discharged from the military after being labeled as a "psychsociopath" and that he then did "ok" until about 10 years ago when he had trouble at work and became depressed.  An August 2010 mental health VA treatment note stated that the Veteran reported he was depressed and that the "precipitating event happened when he lost his job and the benefits that went along with it".  This treatment note provided a diagnosis of depression.  A September 2010 VA treatment note stated that the Veteran "has a history of depression and started medication about ten years ago".  A diagnosis of "[m]ajor depression, recurrent, in remission on meds" was provided.      

In his January 2011 claim, the Veteran listed depression and indicated that this condition began in 1998.  

The Veteran's spouse provided a February 2011 statement that stated that they had been married for 25 years and that "[i]n that time [the Veteran] has always been mildly depressed but in about the last 10 years it has become increasingly worse."  A buddy statement was provided by J.T. in February 2011 that stated that he had known the Veteran for "better than 10 years now" and that the Veteran has "always suffered from depression".    

The Veteran was afforded a VA examination in May 2011.  Under the military history section, the examination report noted that the Veteran reported that soon after his marriage in 1977, he "experienced a major stressful time" and noted family stressors.  The Veteran reported that he "snapped and went AWOL" and was court-martialed.  While going through the court-martial proceedings, the Veteran "was briefly evaluated by a counselor", which apparently was the June 1978 STR previously discussed that included a diagnosis of immature personality disorder.  The May 2011 examination report stated, in relation to the Veteran's military history, that "[r]etrospective review of this presentation is consistent to what one would see in adjustment disorder.  The [V]eteran experienced mixed emoti[o]nal and conduct symptomatology in some context to the above-mentioned identifiable stressors, and they occurred within 3 months of the stressor, and the symptoms went away fairly quickly, and did not appear to be a part of mood disorder category or anxiety disorder category soon after the [V]eteran's discharge.  The [V]eteran reports that soon after his discharge that his symptoms subsided significantly, as his perceived stress improved.  At that time he was more worried about his child and his wife.  These symptoms are not explained by another Axis I or Axis II disorder, other than adjustment disorder with mixed disturbance or emotions and conduct."  The examination report stated that the Veteran denied "having any sustained depression or anxiety, bipolarity, or any signs or symptoms of psychosis while in the military".  Under the post-military history section, the examination report stated that the Veteran reported that "his symptoms of emotional instability and conduct issues had quickly resolved soon after his discharge.  He reports that he did not receive any psychiatric treatment until about 10 years ago."  The examination report also noted that the Veteran reported having a child die in 1981 and that "since then, [the Veteran] went downhill".  The examination report further noted that the Veteran reported "a history of depression that he thinks began at least 10 years ago".  

Under the mental disorders section, the examination report stated that the Veteran meets the DSM-IV TR criteria for "major depressive disorder, recurrent, of mild to moderate intensity that is mixed with anxiety symptoms" and that the Veteran's "major depressive disorder is unrelated to the stressor that occurred in military".  The examination report further stated that "[i]t appears that the 'immature personality disorder' diagnosed in the military is better explained by adjustment disorder with mixed disturbance of emotions and conduct, which resolved soon after the [V]eteran got discharged as his perceived stressors improved" and that "[t]he adjustment disorder that appears to have occurred in military and current major depressive disorder are unrelated".  The examination report also stated that "[t]he current major depressive disorder is unrelated to the stressors and adjustment difficulties that occurred in military.  [The Veteran's] mixed emotions and conduct issues related to military did not continue after he got discharged from military.  [The Veteran's] major depressive disorder appears to have began, and took prominence only about 10 years ago.  In effect, there is persuasive evidence that his current major depressive disorder is UNRELATED to his military-related stressors."

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for major depressive disorder with anxiety.

In reaching that conclusion, the Board finds the medical opinion expressed in the May 2011 examination report to be of significant probative value.  The opinion was based on a review of the claims file and interview with the Veteran and addressed the Veteran's contentions.  Further, a complete and through rationale is provided for the opinion rendered.  It is clear that the reviewer addressed the Veteran's in-service mental health issues and whether those issues are related to his currently diagnosed major depressive disorder with anxiety.  Consequently, the Board finds the May 2011 examination report and medical opinion to be the most probative evidence of record as to whether the Veteran's current major depressive disorder with anxiety is related to service.    

The Board notes that the evidence of record varies as to when the Veteran's depression started.  For example, the Veteran's spouse's February 2011 statement (that the Veteran "has always been mildly depressed" for the 25 years they have been married) dates depression symptoms to approximately 1986; the June 2010 Mental Health Assessment noted depression started in 1992; and the Veteran's January 2011 claim stated depression began in 1998.  The earliest medical evidence of treatment for depression of record is the September 1999 private medical record from the B.M. Center that stated that the Veteran complained of anxiety and depression and that he has "had this for some time", that he was currently on Zoloft and provided an assessment of "[d]epression, anxiety attack".  The May 2011 examination report stated that the Veteran reported "a history of depression that he thinks began at least 10 years ago" and also noted that the Veteran "denied any sustained periods of depression or anxiety or any signs and symptoms of bipolarity or psychosis post-military until 10 years ago".  All of the dates discussed above are many years after the Veteran was discharged from service in 1978, so the crucial issue is whether the Veteran's current major depressive disorder with anxiety is related to service, and, as noted above, the Board finds that the May 2011 examination report and medical opinion is the most probative evidence of record in relation to this point.  
As to the Veteran's general contentions that his major depressive disorder with anxiety was incurred in or is otherwise related to his military service, given the Veteran's lack of demonstrated medical expertise in matters of psychology, the Board finds that the May 2011 examination report and medical opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's major depressive disorder with anxiety and his military service.  This opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, no medical professional has linked the Veteran's current major depressive disorder with anxiety to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Board does not find the Veteran competent to diagnose major depressive disorder with anxiety and ultimately finds the Veteran's contentions of a relationship between his current major depressive disorder with anxiety and his military service heavily outweighed by the May 2011 examination report and medical opinion.  The Board concludes that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

Entitlement to service connection for major depressive disorder with anxiety is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


